Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the merchandise herein is in all material respects such as or similar to the rayon goods which were the subject of decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values of such merchandise, less any additions made *492by tbe importers by reason of tbe so-called Japanese consumption tax, to meet advances made by tbe appraiser m similar cases, represent tbe prices at or about tbe date of exportation of' sucb mercbandise to tbe United States, at wbicb sucb or similar mercbandise was freely offered for sale to all purchasers in tbe principal markets of tbe country of Japan in usual wholesale quantities and in tbe ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of tbe act of 1930, and that there was no higher foreign value for sucb mercbandise.
On tbe agreed facts, I find‘and bold tbe proper dutiable export values of tbe mercbandise covered by this appeal to be the values found by tbe appraiser, less any amount added by tbe importer by reason of tbe so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases. Judgment will be rendered accordingly.